

EMPLOYMENT AGREEMENT


This Employment Agreement (the “Agreement”) is entered into effective as of May
1st, 2009 by and between Scott Newman (“Employee”) and Conversion Services
International, Inc. (the “Company”).


WHEREAS, the Company is engaged in the business of data warehousing and business
intelligence consulting; and


WHEREAS, the Company and Employee are willing to continue an employment
relationship, on the terms, conditions and covenants set forth in this
Agreement;


NOW, THEREFORE, in consideration of Employee’s continued employment with the
Company, the mutual covenants contained herein and other good and valuable
consideration, the receipt of which the Company and Employee hereby acknowledge,
Employee and the Company agree, as follows:


1.           Position.  Employee agrees to employment with the Company, and the
Company hereby employs Employee, in the position of Chief Strategy Officer of
the Company.  Employee further agrees to perform the job duties and to carry out
the responsibilities of that position, and such other duties and
responsibilities traditionally associated with such position, as determined by
the President, CEO and/or the Board of Directors of the Company from time to
time.


(a) Duties-  Mr. Newman’s duties are to provide for the smooth and seemless
delivery of the intellectual services by the company. Ensure and deliver the
profitability and margins of all company projects. Define risk mitigation
strategies for all consulting projects. Ensure methodolgy compliance and best
practices of all projects. Review and approve all compensation package(s) of any
consultant and employee of the company and without such prior written consent of
the CFO, the company shall not be obligated for such compensation.  It is also
understood that during the term of this agreement that Employee will report to
the President and CEO of the Company.


2.           Employee’s Effort.  Employee shall perform his duties in the
capacity as an employee and in such capacity shall spend his full working time
and best efforts, skill and attention to his position and to the business and
interests of the Company.  Employee shall perform his duties principally at the
offices of the Company in East Hanover, New Jersey.


3.           Salary.


(a)           The Company shall pay Employee (i) base compensation (the
"Salary")  for services rendered in the amount of Two Hundred and Seventy Five
Thousand Dollars ($275,000) per annum payable on a semi-monthly basis.


 
(b)
Incentive Plan- Mr. Newman will be paid additional incentive based on the
following:


 
 

--------------------------------------------------------------------------------

 


 
1.
When Employee is billed out to a CSI client, then Employee will receive an
additional incentive payment equal to 20 % of his hourly billable rate billed to
that client. This payment will be included in the Gross Profit calculation.



 
2.
When Employee is designated as the “Engagement Manager” for a client, then
Employee shall receive an additional incentive payment as the “Engagment
Manager”. Each Company client that Employee has been designated, in writing as
“Engagment Manager” in advance by the CEO, then he will receive an incentive
payment equal to of 2% of the gross billing for that client, excluding
Employee’s billable time for that client. Engagement Management roles and
responsibilities will be as follows and shall be in addition to Employee’s
responsibilities as described above:



The Engagement Manager is expected to be involved in all aspects of the project
life cycle of a client, including diagnosing client needs, and overseeing and or
managing project teams. The Engagement Manager will ensure that the final
product is of the highest quality and meets or exceeds client expectations. In
addition it is expected that the Engagement Manager will be overseeing the
day-to-day relationships with clients providing thought leadership to them. It
is expected that the Engagement Manager will dive deeply into the strategic and
organizational issues at hand and identify additional ways to help such clients
achieve their business goals over the longer term as well and at the same time,
the Engagement Manager will identify additional opportunities within a
particular client in order to enhance business development of the "engagement
managed" account


 
3.
As an additonal incentive, Employee shall receive .5 % of the Company’s Monthly
gross profit on the first $400,000 and 5% of the gross profit for the Company as
defined by GAAP in excess of $ 400,000 for any given month. This will exclude
non cash items. This incentive payment will start based on gross profit for the
month April 2009



4. 
In addition, the Employee shall receive 2.5 % net income of the Company for the
period beginning on  April 1st 2009 and ending December 31st 2009 provided that
net income for this period is greater than  $ 133,000 dollars.  For the purpose
of calculating net income for the incentive payment in this section 3(b)4,
depreciation expense included in the Employee’s net income shall be added
back.  Payment of this incentive will be by March 31st 2010 at the discretion of
the CFO.  Net income will be calculated using GAAP and certified by the CFO of
the company.  Thereafter, this incentive payment will be based on the annual net
income of the Company and paid if net income is in excess of $200,000 and
payable at the CFO’s discretion on March 31, of such sucessive year.  If the
contract is not  renewed, then payment will be based on net income from January
1, 2010 thru termination, assuming it exceeds an average of $ 16,667 per month
for the duration of  the employment period, payable at the CFO’s descretion upon
non renewal or contract termination.


 
2

--------------------------------------------------------------------------------

 


Incentives other than those in subsection 4 above, will be calculated monthly
and paid in the normal month-end payroll cycle.  If the client does not pay the
invoice within 90 days of billing, then the commission for that invoice will
deducted from the current month-end salary and incentive payment.


Any disputes in the interpretation of the above incentive plan shall be
adjudicated by the compensation committee of the Board of Directors of the
company, whose decision is final.
 
 
4.
Benefits.

 
(a)           Employee will be entitled to at least nine (9) paid holidays and
two (2) personal days each calendar year.  The Company will notify Employee on
or about the beginning of each calendar year with respect to the Company holiday
schedule for the coming year.  Personal days, if any, will be scheduled in
advance subject to requirements of the Company.  Such personal days must be
taken during the calendar year and cannot be carried forward into the next year.
 
(b)           In addition to the above, Employee shall be entitled to twenty
five (25) paid vacation days each year as per company policy, and if unused due
to the requirements of the Company's business, such unused vacation days may be
carried forward into subsequent years, upon prior written approval by the CEO.
 
(c)           Employee shall be entitled to sick leave and emergency leave
according to the regular policies and procedures of the Company.  Additional
sick leave or emergency leave over and above paid leave provided by the Company,
if any, shall be unpaid and shall be granted at the discretion of the Board of
Directors or any committee thereof.
 
(d)           The Company agrees to include Employee in the group medical and
hospital plan of the Company and provide group life insurance for Employee at no
charge to Employee in the amount of the Salary during this Agreement.  Employee
shall be responsible for payment of any federal or state income tax imposed upon
these benefits.
 
(e)           Employee shall be entitled to participate in any pension or profit
sharing plan, incentive stock option plan or any other type of plan adopted by
the Company for the benefit of its officers and/or regular employees.
 
(f)          The Company will reimburse car payments up to $1,200.00 dollars per
month for one car that is used for Company business.  In addition all actual
expenses for insurance, gas, oil, tolls, parking, car maintenance and any lease
mileage overage will be reimbursed with proper documentation presented to the
CFO. The Employee shall be responsible for payment of any federal or state
income tax imposed upon these benefits, if any.  The Employee must pay all
invoices directly and submit an expense report in order to be reimbursed for
these expenses.

 
3

--------------------------------------------------------------------------------

 
 
 (g)          Employee shall be entitled to reimbursement for all reasonable
expenses, including travel and entertainment, incurred by Employee in the
performance of Employee's duties. Employee will maintain records and written
receipt as required by the Company policy and requested by the Board of
Directors of the Company to substantiate such expenses.


5.           Term; Termination.  This Agreement and the status and obligations
of Employee thereunder as an employee of the Company (except as provided for
below) shall cease and terminate effective upon the close of business on April
31, 2010 (the “Expiration Date”) unless earlier terminated pursuant to this
Section 5 or further extended by the parties hereto in writing in a separate
instrument; provided, however, that upon such date said termination shall not
affect any rights that may have been specifically granted to Employee by the
Board of Directors of the Company or a designated committee thereof pursuant to
any of the Company’s retirement plans, supplementary retirement plans, profit
sharing and savings plans, healthcare, 401(k) or any other employee benefit
plans sponsored by the Company by its terms that continue after such
termination, it being understood that no such rights are granted hereunder.  In
addition, notwithstanding the expiry or termination of this Agreement pursuant
to this Section 5 or otherwise, Employee’s rights and obligations under Sections
7 through 12 inclusive of this Agreement shall survive such termination or
expiration of this Agreement in accordance with the terms of such Sections.


(a)           Death or Disability.  This Agreement shall automatically termiante
upon the death or disability of Employee and all his rights hereunder, including
the rights to receive compensation and benefits, except as otherwise required by
law.


(b)           Termination with Notice by Either Party.  The Company or Employee
may terminate this Agreement for any reason or no reason upon 30 day written
notice to the other.  In case of termination by the Company the Company shall
pay Employee severance compensation, a sum of $ 35,000 at the date of
termination.


(c)           At the date of termination, the employee’s incentive plan shall
terminate including all vested rights in such plan as described in Section 3
(b). Payments due under such plan, if any, due up until the date of termination,
shall be paid within 30 days from date of termination.


6.           Ommitted

 
4

--------------------------------------------------------------------------------

 

7.           Confidentiality.  Employee shall keep confidential, except as the
Company may otherwise consent in writing, and not disclose or make any use of
except for the benefit of the Company, at any time either during the term of
this Agreement or therafter, any trade secrets, knowledge, data or other
information of the Company relating to the products, processes, know how,
technical data, designs, formulas, test data, customer lists, business plans,
marketing plans and strategies, and product pricing strategies or other subject
matter pertaining to any business of the Company or any of its clients,
customers, consultants, licensees or affiliates which Employee may produce,
obtain or otherwise learn of during the course of Employee’s performance of
services (collectively “Confidential Information”).  Employee shall not deliver,
reproduce, or in any way allow any such Confidential Information to be delivered
to or used by any third parties without the specific direction or consent of a
duly authorized representative of the Company, except in connection with the
dischage of his duties thereunder.  The terms of this paragraph shall survive
termination of this Agreement.  Notwithstanding anything to the contrary herein,
Employee shall not have any obligation to keep confidential any information (and
the term "Confidential Information" shall not be deemed to include any
information) that (a) is generally available to the public through no fault or
wrongful act of Employee in breach of the terms hereof, (b) is disseminated by
the Company or any of its affiliates publicly without requiring confidentiality,
(c) is required by law or regulation to be disclosed by Employee, or (d) is
required to be disclosed by Employee to any government agency or person to whom
disclosure is required by judicial or administrative process.


8.           Return of Confidential Material.  Upon the completion or other
termination of Employee’s services for the Company, Employee shall promptly
surrender and deliver to the Company all records, materials, equipment,
drawings, computers, data files,   documents, notes and books and data of any
nature pertaining to any invention, trade secret or Confidential Information of
the Company or to Employee’s services, and Employee will not take with him any
description containing or pertaining to any Confidential Information, knowledge
or data of the Company which Employee may produce or obtain during the course of
his services.  The terms of this paragraph shall survive termination of this
Agreement.


9.           9. (a) Non-Solicitation of Customers.  During employee’s employment
and for a period of one (1) year following the date of any voluntary or
involuntary termination of Employee’s employment for any reason by either
Employee or Employer, Employee agrees not to , directly or indirectly, contact,
solicit, divert, appropriate or call upon with the intent of doing business with
the customers or clients of Employer with whom Employee has  had material
contact during the final year of Employee’s employment with Employer if the
purpose of such activity is either (1) solicit these customers or clients or (2)
to otherwise encourage any such customer or client to discontinue , reduce, or
adversely alter the amount of its business with Employer.
 
b) Non-Piracy of Employees and Independent Contractors. During Employee’s
employment and for a period of one (1) year following the date of any voluntary
or involuntary termination of Employee’s employment for any reason by either
Employee or Employer, Employee covenants and agrees that Employee  shall not,
directly or indirectly, solicit, recruit, or hire or oth erwise assist anyone in
soliciting, recruiting, or hiring, any employee or independent contractor of
Employer who performed work for Employer within the final year of Employee’s
employment with Employer.


10.          Other Obligations.


(a)           Employee acknowledges that the Company from time to time may have
agreements with other persons which impose obligations or restrictions on the
Company made during the course of work thereunder or regarding the confidential
nature of such work.  Employee will be bound by all such obligations and
restrictions and will take all action necessary to discharge the obligations of
the Company thereunder.

 
5

--------------------------------------------------------------------------------

 


(b)           All of Employee’s obligations under this Agreement shall be
subject to any applicable agreements with, and policies issued by the Company to
which Employee is subject, that are generally applicable to the five highest
paid executives of the Company.


11.          Trade Secrets of Others.  Employee represents that his performance
of all the terms of this Agreement as employee to the Company does not and will
not breach any agreement to keep in confidence proprietary information,
knowledge or data acquired by Employee in confidence or in trust, and Employee
will not disclose to the Company, or allow the Company to use, any confidential
or proprietary information or material belonging to any other person or
entity.  Employee will not enter into any agreement, either written or oral,
which is in conflict with this Agreement.


12.          Injunctive Relief.  Employee acknowledges that any breach or
attempted breach by Employee of paragraphs 7 through 12 of this Agreement shall
cause the Company irreparable harm for which any adequate monetary remedy does
not exist.  Accordingly, in the event of any such breach or threatened breach,
the Company shall be entitled to obtain injunctive relief, without the necessity
of posting a bond or other surety, restraining such breach or threatened breach.
13.          Modification.  This Agreement may not be changed, modified,
released, discharged, abandoned, or otherwise amended, in whole or in part,
except by an instrument in writing, signed by Employee and by the Company.  Any
subsequent change or changes in Employee’s relationship with the Company or
Employee’s compensation shall not affect the validity or scope of this
Agreement.


14.          Entire Agreement.  Employee acknowledges receipt of this Agreement,
and agrees that with respect to the subject matter thereof, it is Employee’s
entire agreement with the Company, superseding any previous oral or written
communications, representations, understandings with the Company or any office
or representative thereof.  Each party to the Agreement acknowledges that, in
executing this Agreement, such party has had the opportunity to seek the advice
of independent legal counsel, and has read and understood all of the terms and
provisions of the Agreement.


15.          Severability.  In the event that any paragraph or provision of this
Agreement shall be held to be illegal or unenforceable, the entire Agreement
shall not fall on account thereof, but shall otherwise remain in full force and
effect, and such paragraph or provision shall be enforced to the maximum extent
permissible.


16.          Successors and Assigns.  This Agreement shall be binding upon
Employee’s heirs, executors, administrators or other legal representatives and
is for the benefit of the Company, its successors and assigns.


17.          Governing Law.  This Agreement shall be governed by the laws of the
State of New Jersey except for any conflicts of law rules thereof that might
direct the application of the substantive law of another state.

 
6

--------------------------------------------------------------------------------

 


18.          Counterparts.  This Agreement may be signed in counterparts and by
facsimile transmission, each of which shall be deemed an original and both of
which shall together constitute one agreement.


19.          No Waiver.  No waiver by either party hereto of any breach of this
Agreement by the other party hereto shall constitute a waiver of any subsequent
breach.


20.          Notice.  Any notice hereby required or permitted to be given shall
be sufficiently given if in writing and upon mailing by registered or certified
mail, postage prepaid, to either party at the address of such party or such
other address as shall have been designated by written notice by such party to
the other party.
 
21.          Arbitration clause - In the event of any dispute between the
parties which arises under this Agreement, such dispute shall be settled by
arbitration in accordance with the rules for commercial arbitration of the
American Arbitration Association (or a similar organization) in effect at the
time such arbitration is initiated., A list of arbitrators shall be presented to
the Claimant and Respondent from which one will be chosen using the applicable
rules. The hearing shall be conducted in New Jersey, unless both parties consent
to a different location. The decision of the arbitrator shall be final and
binding upon all Parties.
 
The prevailing party shall be awarded all of the filing fees and related
administrative costs. Administrative and other costs of enforcing an arbitration
award, including the costs of subpoenas, depositions, transcripts and the like,
witness fees, payment of reasonable attorney's fees, and similar costs related
to collecting an arbitrator's award, will be added to, and become a part of, the
amount due pursuant to this Agreement. Any questions involving contract
interpretation shall use the laws of New Jersey. An arbitrator's decision may be
entered in any jurisdiction in which the party has assets in order to collect
any amounts due hereunder.


The undersigned have executed this Agreement as of the date first forth above.



 
CONVERSION SERVICES INTERNATIONAL, INC.
       
By:
 
   
Name: Lori Cohen
   
Title:   President and Chief Executive Officer
         
 
   
Scott Newman


 
7

--------------------------------------------------------------------------------

 